Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com July 23, 2010 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, D.C. 20549 Re:Allianz Life Insurance Company of New York Allianz Life Variable Account C File Nos. 333-143195 and 811-05716 Dear Sir/Madam: Enclosed for filing please find the Post-Effective Amendment No. 18 to the Form N-4 Registration Statement for the above-referenced Registrant. The purpose of this filing is to delay the effective date of the registration. I hereby represent that the enclosed Post-Effective Amendment does not contain disclosure that would render it ineligible to become effective pursuant to Securities Act Rule 485(b). Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America By:/s/ Stewart D. Gregg Stewart D. Gregg
